On behalf of Josiah Hawkins, a petition for a writ of habeas corpus was filed in this court on February 15, 1915, alleging that he was unlawfully imprisoned and restrained of his liberty by R.W. Dick, warden of the State Penitentiary.
It appears that the said Josiah Hawkins was convicted and sentenced to serve a term of imprisonment in the State Penitentiary at McAlester. It is further alleged that said alleged criminal complaint and said alleged information were and are absolutely void and of no legal force and effect and did not confer upon the said justice of the peace nor upon the district court of Cherokee county, any jurisdiction to bind over, hold or try the said Josiah Hawkins for any offense committed against the statutes of Oklahoma.
It is a well settled general rule, sustained by an unbroken line of authorities that mere errors or irregularities committed by a court within the sphere of its jurisdiction cannot be inquired into collaterally on habeas corpus proceedings, and erroneous rulings on the sufficiency of an indictment or information to charge a crime are not reviewable in habeas corpus proceedings, where the indictment or information shows that an offense of which the court has jurisdiction has been committed. The question whether the facts averred in an information render it vulnerable to a demurrer cannot be considered except on appeal, and if any *Page 736 
error is committed, habeas corpus will not lie to correct it. We express no opinion as to whether or not the information upon which the petitioner was convicted is defective in fact. It is only necessary to say, taking the most favorable view of it for the petitioner, enough appears to prevent his discharge, should the writ issue.
The application for the writ is, therefore, denied.